DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on 11/26/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2020, 12/10/2020, 01/22/2021, and 04/27/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Pub. 2018/0122906).
Regarding independent claim 1, Yu teaches a three-dimensional (3D) memory device (Fig. 24D), comprising: 
a substrate (8) (para. 0147); 
a selective epitaxial layer (38L) on the substrate (para. 0213-0214); 
a memory stack comprising interleaved conductive layers (46) and dielectric layers (132, 232, 332) on the selective epitaxial layer (para. 0168, 0219); and 

wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer (Fig. 24D; para. 0225).  
Re claim 2, Yu teaches wherein a lateral dimension of the channel structure is not greater than a lateral dimension of the pocket structure (Fig. 24D).  
Re claim 3, Yu teaches wherein the lateral dimension of the channel structure is the same as the lateral dimension of the pocket structure (Fig. 24D).  
Re claim 4, Yu teaches wherein the memory string comprises a memory film (50) laterally between the memory stack and the semiconductor channel in the channel structure, the memory film extending vertically in the channel structure and extending laterally in the pocket structure (Fig. 24D).  
Re claim 5, Yu teaches wherein the memory string comprises a cap layer (62; para. 0201) surrounded by the semiconductor channel, a lateral dimension of the cap layer in the pocket structure being greater than a lateral dimension of the cap layer in the channel structure (Fig. 24D).  
Re claim 6, Yu teaches wherein the selective epitaxial layer comprises single crystalline silicon (para. 0213), and the semiconductor channel comprises polysilicon (para. 0200).  
Re claim 8, Yu teaches wherein the semiconductor channel is flat at a lower end of the memory string (Fig. 24D).  

Regarding independent claim 10, Yu teaches a three-dimensional (3D) memory device (Fig. 24D), comprising: 
a substrate (8) (para. 0147); 

a memory stack comprising interleaved conductive layers (46) and dielectric layers (132, 232, 332) on the selective epitaxial layer (para. 0168, 0219); and 
a memory string comprising a channel structure (60) extending vertically in the memory stack (para. 0192-200) and a pocket structure extending vertically in the selective epitaxial layer (refer to Fig. 24D); 
wherein a lateral dimension of the channel structure is not greater than a lateral dimension of the pocket structure (Fig. 24D).  
Re claim 11, Yu teaches wherein the lateral dimension of the channel structure is the same as the lateral dimension of the pocket structure (Fig. 24D).  
Re claim 12, wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer (Fig. 24D; para. 0225).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. 2018/0122906) in view of Kim et al. (US Pub. 2021/0057445).
Re claim 7, Yu is silent with respect to a lateral dimension of the pocket structure.

It would have been obvious to one of ordinary skill in the art at the time of filing to look to Kim to provide possible lateral dimensions for the pocket structure of Yu and to adjust as needed to arrive at the claimed limitation of “wherein the semiconductor channel extends laterally in the pocket structure for about 20 nm” because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close (MPEP 2144.05, I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. 2018/0122906) in view of Lee et al. (US Pub. 2012/0280304).
Re claim 9, Yu is silent with respect to a source contact structure extending vertically through the memory stack and in contact with the selective epitaxial layer.
Lee teaches a similar device (Fig. 3; para. 0051) including source contact structure (170) extending vertically through the memory stack and in contact with the source.
It would have been obvious to one of ordinary skill in the art at the time of filing to include a common source line within the device of Yu such that a source contact structure extended vertically through the memory stack and was in contact with the selective epitaxial layer (the source) as taught by Lee because a connection to the source would be required for operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898